COURT OF APPEALS OF VIRGINIA

Present: Judges Elder, Bray and Senior Judge Hodges
Argued at Norfolk, Virginia


KITCHIN EQUIPMENT COMPANY
                                             MEMORANDUM OPINION * BY
v.         Record No. 0652-95-1               JUDGE LARRY G. ELDER
                                                NOVEMBER 28, 1995
RONALD BIAFORE


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           Roger L. Williams (Vasiliki Moudilos; Williams
           & Pierce, on brief), for appellant.
           (John H. Klein; Rutter & Montagna, on brief),
           for appellee.



     Kitchin Equipment Company (employer) appeals from the

commission's award of benefits to Ronald Biafore (claimant) for

medical treatment provided by an internist consulted by claimant.

 Employer contends the commission erred (1) in finding employer

was responsible for the costs of treatment provided by the

internist, and (2) in failing to determine whether treatment

provided by claimant's treating physician was inadequate.        For

the following reasons, we affirm the commission's decision.

     Claimant sustained a compensable left knee injury in an

accident arising out of and in the course of his employment with
                                  1
employer on December 19, 1989.        Shortly after his injury, Dr.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     1
        A panel of this Court addressed the issue of whether
claimant unjustifiably refused certain treatment in Biafore v.
Kitchin Equip. Co. of Virginia, 18 Va. App. 474, 445 S.E.2d 496
(1994).
Michael Romash performed arthroscopic surgery for a tear of the

medial meniscus on claimant's left knee.      After continuing to

experience physical difficulties, claimant was referred to his

primary treating physician, orthopedic surgeon Dr. Lawrence

Shall.    After a course of treatment, during which claimant's

condition did not improve, Dr. Shall surgically performed a

surgical fat pad excision on claimant's knee on September 25,

1990.    Even after the surgery, Dr. Shall noted further aggressive

surgery might be needed, informing claimant "the end stage

procedure ultimately could be a fusion."
        Because Dr. Shall felt claimant should first be cleared for

the September 25, 1990 fat pad excision surgery, he instructed

claimant to obtain a history and physical examination from his

internist, Dr. Harvey Bercowitz.       Unbeknownst to Dr. Shall, after

surgery was performed on September 25, 1990, claimant continued

to receive care from Dr. Bercowitz.      Dr. Shall also referred

claimant to Dr. Marcus Rice for a neurological evaluation, which

was performed on March 12, 1991.       Dr. Rice provided follow-up

treatment in conjunction with Dr. Bercowitz, both doctors

agreeing to keep claimant on a conservative course of treatment

consisting of four different medications.      Doctors Bercowitz and

Rice each questioned the effectiveness of any further surgical

procedures and instead explored these more conservative treatment

options.

        Deputy Commissioner Phillips found employer responsible for




                                   2
payment of treatment by Dr. Bercowitz.   After the full commission

affirmed the deputy commissioner's decision on February 27, 1995,

employer appealed to this Court.

     Well-settled principles of appellate review guide our

decision in this case.    When there is credible evidence to

support the commission's decision, we must affirm the decision on

appeal.    Rucker v. Thrift Transf., Inc., 1 Va. App. 417, 419, 339
S.E.2d 561, 562 (1986).   Additionally, we must construe the

evidence in the light most favorable to the party prevailing

below.    R.G. Moore Bldg. Corp. v. Mullins, 10 Va. App. 211, 212,

390 S.E.2d 788, 788 (1990).

     As employer and the commission recognize, an employer is

responsible for medical treatment provided by a medical care

giver who is not a claimant's treating physician if:    (1) the

medical service was causally related to the industrial injury;

(2) the additional medical attention was necessary; and (3) the

treating physician made a referral to the patient.     Volvo White
Truck Corp. v. Hedge, 1 Va. App. 195, 200, 336 S.E.2d 902, 906

(1985).

     This Court has stated "[a]s long as necessary after an

accident the employer shall furnish or cause to be furnished,

free of charge to the insured employee, a physician . . . and

such other necessary medical attention."    Jensen Press v. Ale, 1
Va. App. 153, 158, 336 S.E.2d 522, 525 (1985)(emphasis in

original).   Furthermore, an "employer's assertion that the



                                   3
referral was for evaluation only is of no consequence.       Whether

for evaluation or treatment or both, the purpose [of a referral

is] to aid the attending physician in his continued treatment of

the claimant."    Id. (citing former Code § 65.1-88)(emphasis

added).

     In this case, it matters not that Dr. Shall purportedly

limited his original referral to a preoperative evaluation.

Instead, the referral's overall purpose was to aid Dr. Shall's

continuing treatment of claimant's injury.      The record reveals

Dr. Bercowitz, after receiving the referral from Dr. Shall,

supervised an on-going conservative and appropriate course of

treatment.   Both claimant and Dr. Bercowitz considered Dr.

Bercowitz to be claimant's managing physician for at least three

years.    Dr. Shall never questioned the propriety of Dr.

Bercowitz's continued and uninterrupted conservative treatment

plan, which was effected in conjunction with Dr. Rice, another

doctor to whom Dr. Shall referred claimant.
     As a panel of this Court noted in Biafore v. Kitchin Equip.
Co. of Virginia, 18 Va. App. 474, 445 S.E.2d 496 (1994), claimant

received contradictory opinions from the various physicians from

whom he received treatment.   Claimant's choice of Dr. Bercowitz's

conservative treatment plan was not unreasonable under the

circumstances and most likely resulted in less cost to employer

than would have further surgery.       We see no reason, under the

facts of this case, to hold employer is not responsible for the




                                   4
costs incurred by the continuing treatment from Dr. Bercowitz.

Therefore, we decline to disturb the commission's findings in

this regard.

     Because we hold employer is responsible for claimant's

medical treatment for the reasons stated above, we need not

address employer's alternate argument of whether claimant proved

Dr. Shall's treatment was inadequate.

     Accordingly, we affirm the commission's decision.

                                                         Affirmed.




                                5